                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    FAYETTEVILLE DIVISION


NECOLE PADGETT                                                                                          PLAINTIFF


          v.                                CIVIL NO. 5:17-CV-5189


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                          DEFENDANT




                                           MEMORANDUM OPINION

          Plaintiff, Necole Padgett, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) under the provisions of Titles II and XVI of the

Social Security Act (Act). In this judicial review, the Court must determine whether there is

substantial evidence in the administrative record to support the Commissioner’s decision. See

42 U.S.C. § 405(g).

          Plaintiff protectively filed her current applications for DIB and SSI on December 10,

2014, alleging an inability to work since December 10, 2014,2 due to a learning disability,



1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 
2
  At the March 16, 2016, hearing before the ALJ, Plaintiff amended her alleged onset date from May 1, 2002, to December
10, 2014. (Tr. 41). Also, at the hearing, once Plaintiff amended her alleged onset date, she was no longer entitled to a
period of disability and disability insurance benefits, as her insurance status expired on September 30, 2005. Therefore,
Plaintiff voluntarily elected to withdraw her request for a hearing as it pertained to the application for a period of disability
and disability insurance benefits. (Tr. 42).

                                                                1
depression, anxiety, irritable bowel syndrome, stress stomach, a pinched nerve in her neck, and

low back problems.      (Tr. 72-73, 83-84, 97-98, 111-112).      For DIB purposes, Plaintiff

maintained insured status through September 30, 2005. (Tr. 72, 97). An administrative hearing

was held on March 16, 2016, at which Plaintiff and a vocational expert testified. (Tr. 36-69).

       By written decision dated June 2, 2016, the ALJ found that during the relevant time

period, Plaintiff had severe impairments of subluxation of her left shoulder; degenerative disc

disease of her cervical spine/protruding disc at C6-7; degenerative disc disease/facet syndrome

of her lumbar spine; anxiety; and depression. (Tr. 20). However, after reviewing all of the

evidence presented, the ALJ determined that Plaintiff’s impairment did not meet or equal the

level of severity of any impairment listed in the Listing of Impairments found in Appendix I,

Subpart P, Regulation No. 4. (Tr. 22). The ALJ found that Plaintiff retained the residual

functional capacity (RFC) to perform light work as defined in 20 CFR 416.967(b) except for

the following: she was limited to only occasional overhead reaching with her non-dominant

left hand and arm; she was limited to jobs involving simple tasks and simple instructions; and

she was limited to jobs involving only incidental contact with the public. (Tr. 23). With the

help of a vocational expert (VE), the ALJ determined that although Plaintiff was unable to

perform her past relevant work, there were jobs that existed in significant numbers in the

national economy that Plaintiff could perform, such as an apparel stock checker, a shipping

weigher, and a courier. (Tr. 29-30). The ALJ concluded that the Plaintiff had not been under

a disability, as defined in the Social Security Act, from December 10, 2014, the amended onset

date, through the date of the decision. (Tr. 30).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, but

the request was denied on July 28, 2017. (Tr. 1-7). Subsequently, Plaintiff filed this action.



                                               2
(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 7).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 14, 15).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).




                                               3
IT IS SO ORDERED AND ADJUDGED this 11th day of March, 2019.




                              /s/ Erin L. Wiedemann
                              HON. ERIN L. WIEDEMANN
                              UNITED STATES MAGISTRATE JUDGE




                               4
